Citation Nr: 0625435	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-24 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Entitlement to service connection for asthma.

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from February 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the Providence RO 
assumed jurisdiction.  

The veteran appeared at a hearing before a hearing officer at 
the RO in October 2003.  

On August 1, 2006, the Board granted the veteran's motion to 
advance this appeal on its docket.  

The issue of entitlement to service connection for asthma is 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.



FINDING OF FACT

The veteran's hemorrhoids do not cause persistent bleeding, 
anal fissures, or secondary anemia.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114, Diagnostic Code 
7336 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

March 2003, December 2003, and March 2006 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The December 2003 letter told him he was responsible for 
ensuring that VA received all records not in the custody of a 
federal agency, and the March 2006 letter specifically 
notified the veteran of the need to submit any pertinent 
medical or service medical records in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Moreover, as to the issue of 
an increased evaluation, the Court held that once service 
connection is granted the claim is substantiated, and further 
notice as to the rating or effective date elements is not 
required.  (In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service- connection claim has 
been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claims.

Hemorrhoids

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is presently in effect for hemorrhoids, 
which has been assigned a 10 percent disability evaluation.  
Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable evaluation is warranted for mild or moderate 
hemorrhoids.  A 10 percent evaluation is warranted for large 
or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent disability evaluation is warranted for internal or 
external hemorrhoids with persistent bleeding and with 
secondary anemia or fissures.

In July 2001, the veteran requested an increased evaluation 
for his hemorrhoids.  

At the time of an August 2001 VA examination, the veteran 
reported having intermittent rectal bleeding with bowel 
movements.  He also had occasional rectal itching and 
occasional rectal pain with bowel movements.  The veteran 
reported that he tried to keep his stools soft.  He treated 
his hemorrhoids with cream.  He also took Maalox and a stool 
softener.  

Physical examination revealed good sphincter control.  There 
was no evidence of involuntary bowel movements or fecal 
leakage.  There was no bleeding and external skin tags were 
present.  In the prone position, the veteran had no external 
hemorrhoids.  He had internal hemorrhoids at 12, 4, and 10 
o'clock.  The hemorrhoids were moderate in size with no 
bleeding.  They were not thrombosed.  

At his September 2001 VA examination, the veteran reported 
treating his hemorrhoids with topical cream.  He also noted 
taking Tylenol for discomfort when they were painful.  The 
veteran noted having itching and occasional bleeding.  Pain 
was reported as very rarely.  The veteran stated he had never 
had a colonoscopy or sigmoidoscopy.  

Physical examination revealed that the rectal tone was within 
normal limits.  The veteran had no evidence of fecal leakage.  
There was no bleeding and there were no fissures.  The 
veteran had two hemorrhoids at 6 o'clock and 2 hemorrhoids at 
12 o'clock.  There were no thrombosed hemorrhoids.  

At the time of his October 2003 hearing, the veteran 
testified that he would have occasional blood after wiping.  
He noted that he had had not had blood for over a month.  He 
also indicated that he had not been found to have anemia.  
The veteran reported having blood two to three times per 
month.  He also stated that he had been found to have 
thrombosed veins.  

At the time of a November 2003 colonoscopy, the veteran was 
noted to have normal sphincter tone and moderate nonbleeding 
hemorrhoids.  

The veteran was afforded an additional VA examination in 
September 2005.  The veteran reported not having had any 
surgery for his hemorrhoids.  He also did not have any 
problems with sphincter control.  The veteran had two to 
three bowel movements per day.  He noted having occasional 
leaking of gas and occasional spotting of stool on his 
undershorts.  He had no history of bleeding or thrombosis of 
the hemorrhoid.  

Physical examination revealed no evidence of fecal leakage.  
The rectum and anus measured 2.5 cm. with good rectal tone.  
There were no constitutional symptoms of anemia.  There were 
no fissures in the anal region.  The veteran did have one 
flesh-toned, noninflammed, nonthrombosed, hemorrhoid in the 6 
o'clock position measuring 3 to 4 mm. in diameter, which was 
nontender to palpation.  There was no evidence of bleeding 
and the stool was soft and brown in the vault.  A diagnosis 
of external hemorrhoids was rendered.  The examiner indicated 
that the veteran's condition did not affect his basic 
activities of daily living or his ability to maintain gainful 
employment.  

The VA examinations have revealed no evidence of anemia.  
Moreover, there have been no findings of fissures at the time 
of any VA examination or in any recent treatment records.  
Finally, while the veteran has reported bleeding as a result 
of hemorrhoids, it has been described by both the veteran and 
the VA examiners as occurring on an intermittent basis only.  
As such, the criteria for a 20 percent disability evaluation 
have not been met.  

Because there is no evidence of any of the criteria for a 20 
percent rating, the disability does not more closely 
approximate the criteria for that evaluation, and a schedular 
evaluation in excess of 10 percent is not warranted.  
38 C.F.R. §§ 4.7, 4.21 (2005).

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected hemorrhoids have resulted 
in frequent periods of hospitalization.  Moreover, there have 
been no reports that the veteran has experienced marked 
interference with employment as a result of his hemorrhoids.  
The September 2005 examiner specifically found that there was 
no interference with his ability to maintain gainful 
employment.  In the absence of such factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for hemorrhoids is 
denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In several statements S. Razvi, M.D., reported that he had 
treated the veteran for almost 30 years and that he had come 
to the conclusion that the veteran's respiratory condition 
started in service based on all the facts the veteran 
reported while he was in Germany.

The veteran has reported symptoms of asthma in service, Dr. 
Razvi's statement provides competent evidence that the 
claimed disability may be related to service, and current 
treatment records contain findings of asthma.  An examination 
is needed to obtain a medical opinion that is the product of 
a review of the entire claims folder.

VA also has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  In this case VA has a duty to obtain records of 
the treatment reported by Dr. Razvi.

The veteran has also submitted a statement from R. D., a 
person who claims to have served with the veteran and 
witnessed him using an inhaler.  It appears that the RO made 
an attempt to verify the service of R. D. through VA records 
and found no evidence that R.D. was a veteran.  However, the 
veteran's representative argues that efforts should be made 
to verify R.D.'s service.  It does not appear that the 
service department was contacted.  

Accordingly, this case is REMANDED for the following:

1.  The RO or AMC should attempt to 
verify the service of R.D. through the 
service department.  The RO should 
request any additional information or 
consents needed for this request from the 
veteran or R.D.

2.  The RO or AMC should take the 
necessary steps to obtain records of the 
veteran's treatment for asthma from Dr. 
Razvi.

3.  The veteran should be scheduled for a 
VA examination to determine whether 
current asthma is related to service.  
The claims folder should be made 
available to the examiner for review.  

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any current respiratory disorder, 
including asthma, had its onset in 
service or is the result of a disease or 
injury in service.  The examiner should 
provide a rationale for the opinions.  

4.  The claim should then be re-
adjudicated.  If the claim is not fully 
granted, the RO or AMC should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


